Citation Nr: 0122723	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  96-13 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for Meniere's 
syndrome, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased initial rating for dysthymic 
disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to an effective date prior to June 9, 1989 
for service connection for Meniere's syndrome and dysthymia.


(The issue of whether there was clear and unmistakable error 
in a May 25, 1977 Board of Veterans' Appeals (Board) decision 
which denied service connection for a nervous disorder, and 
the issues of whether there was clear and unmistakable error 
in February 2, 1983 and July 6, 1984 Board decisions to the 
extent that they denied service connection for Meniere's 
syndrome and for a psychiatric disorder, are the subject of a 
separate decision of the Board issued this date.)

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a physician


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 until his 
retirement in June 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp.2001)) became 
effective.  VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, the assistance provided by the 
Secretary under subsection (a) [38 U.S.C.A. § 5103A(a)] is to 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim (38 U.S.C.A. § 
5103A(d)(1)).   

In addition, during the course of this appeal the regulations 
for hearing disorders and for psychiatric disabilities were 
revised.  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
VA must review the evidence dated prior to the revisions 
effective date only in light of the old regulations, but must 
review the evidence submitted after that time, under both the 
old and newly revised regulations, using whichever version is 
more favorable to the veteran.  

The veteran claims that the symptoms that he experiences due 
to Meniere's syndrome entitle him to a rating in excess of 60 
percent.  He also maintains that his psychiatric symptoms 
entitle him to a rating in excess of the 50 percent rating he 
has been assigned.  The record reveals that the veteran has 
not had a VA examination since October 1996.  A current VA 
examination for rating purposes is required in order to 
determine the correct ratings for the veteran's Meniere's 
syndrome and for his dysthymic disorder.

The veteran asserts that he is entitled to an effective date 
prior to June 9, 1989 for the grant of service connection for 
Meniere's syndrome and for a dysthymic disorder.  Due to the 
Board's disposition of the veteran's claim that there was 
clear and unmistakable error in a February 2, 1983 Board 
decision to the extent that it denied service connection for 
Meniere's syndrome and denied service connection for a 
psychiatric disorder (in a separate decision issued this 
date), the Board must remand the veteran's earlier effective 
date claim to the RO for readjudication.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disabilities at issue here.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  Thereafter, the veteran should be 
afforded comprehensive VA examinations by 
the appropriate examiners to determine 
the current severity of his service-
connected Meniere's syndrome and his 
service-connected dysthymic disorder.  
The claims folder must be made available 
to and reviewed by the examiners, and 
each must indicate in the examination 
reports that this has been accomplished.  
All indicated studies and tests should be 
performed.  The examiner who evaluates 
the veteran's Meniere's syndrome should 
document the frequency of attacks of 
vertigo and cerebellar gait as well as if 
the veteran's attacks may be 
characterized as severe.  The psychiatric 
examiner must assign a Global Assessment 
of Functioning (GAF) score consistent 
with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV, and 
explain what the assigned score 
represents.  The examiners should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational 
and social impairment due to his service-
connected disabilities.  A complete 
rationale must be given for all opinions 
and conclusions expressed. 

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  The RO should readjudicate the claim 
for entitlement to an effective date 
prior to June 9, 1989 for service 
connection for Meniere's syndrome and 
dysthymia and readjudicate the issues of 
entitlement to increased evaluations for 
Meniere's syndrome and for dysthymic 
disorder.  The RO must consider the 
veteran's claims in conjunction with the 
findings in Karnas, noted above.  When 
readjudicating the claims the RO must 
also take into consideration the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App 119 
(1999).  The RO should also consider 
whether the claims should be referred to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000).

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


